As filed with the United States Securities and Exchange Commission on September 28, 2007. Registration No. 333-146079 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AEROGROW INTERNATIONAL, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 46-0510865 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 6075 Longbow Dr., Suite 200 Boulder, Colorado (303) 444-7755 (Address, including Zip Code, and Telephone Number, including Area Code, of Registrant's Principal Executive Offices) W. Michael Bissonnette AeroGrow International, Inc. 6075 Longbow Dr., Suite 200 Boulder, Colorado (303) 444-7755 (Name, Address, including Zip Code, and Telephone Number, including Area Code, of Agent for Service) Copies to: Brian Lane, Esq. Gibson, Dunn & Crutcher LLP 1050 Connecticut Avenue, NW Washington, D.C. 20036 Approximate Date of Commencement of Proposed Sale to the Public: From time to time after the effective date of this Registration Statement. If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. o Table of Contents The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), may determine. Table of Contents Subject to completion, dated September 28, 2007 The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not a solicitation of an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. 2,380,056 Shares of Common Stock AEROGROW INTERNATIONAL, INC. ————— This prospectus covers up to 2,380,056 shares of common stock of AeroGrow International, Inc. (“AeroGrow”) that may be offered for resale, or otherwise disposed for the account of, the selling securityholders set forth under the heading “Selling Securityholders” beginning on page 8. The shares of common stock issued and outstanding may be offered at any time. The shares of common stock underlying the outstanding common stock purchase warrants may only be offered for resale after being issued by AeroGrow to the selling securityholders upon exercise. On June 13, 2007, our common stock began trading on the NASDAQ Capital Market using the trading symbol "AERO."The closing price of our common stock on September 13, 2007 was $8.42. AeroGrow will not receive any proceeds from the sale or other disposition of the shares or interests therein by the selling securityholders. To the extent that any of the common stock purchase warrants are exercised, we will receive the exercise price paid for the shares of common stock purchased thereunder. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page2 of this prospectus. Neither the United States Securities and Exchange Commission, or the SEC, nor any state securities commission has approved or disapproved these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is, 2007 Table of Contents TABLE
